Title: To James Madison from Daniel Clark, 20 August 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 20 August 1803
In the Census which I had the honor of transmitting under date of the 17th. Inst., you will find the district of Atacapas rated at 1447 Persons including Slaves, and I took the Liberty of mentioning my idea of the incorrectness of the Statement in general which I believed under rated considerably. An enumeration has been lately taken and just received here Copy of which is inclosed and by comparing it with the General Census you will perceive how little reliance is to be placed on it, how remiss the Officers of this Government have been, and how little they were acquainted with the State of the Country. I have reason to think that the neighboring District of Opelousas is underrated in the general Statement in the same proportion & that the statements of the Population of the Ilinois & the City are the only ones on which a dependance can be placed. Opelousas abounds in Cattle & Horses much more than Atacapas, and both these Posts having extensive & rich Plains have within the few years past attracted a great number of Emigrants from the other parts of the Country on account of the trouble & Expence of clearing Lands being unnecessary while there was a sufficiency of Timber for all the purposes of the Planter. The spanish Government since 1798 has made many ineffectual attempts to prevent the Americans from settling West of the Mississippi, but the torrent was not to be resisted and they have continued constantly gaining grounds in spite of every endeavor to the contrary. I have the Honor to remain with respect Sir Your most obedient & most humble Servt.
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1); enclosure (DNA: RG 59, TP, Orleans, vol. 2). RC docketed by Wagner as received 2 Oct. For enclosure, see n. 1.



   
   Filed with Jacob Wagner’s draft digest of Louisiana materials is an untitled document (1 p.; marked no. 6) containing census figures for New Orleans and the Louisiana Territory, in which the population of Atacapas is given as 3,600.


